Citation Nr: 0526815	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  05-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
residuals of fractures at T6-T8 with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1944 to December 1945.  He had 
parachute training and was assigned to an airborne unit.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In his notice of disagreement, received at the RO in July 
2004, the veteran raised contentions to the effect that 
service connection was warranted for hip disability.  That 
claim has not been certified to the Board on appeal nor has 
it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2004).  However, it is referred to 
the RO for appropriate action.

In September 2005, a Deputy Vice Chairman at the Board 
granted the veteran's motion to have his case advanced on the 
Board's docket.


FINDING OF FACT

The veteran's service-connected the residuals of fractures at 
T6-T8 with traumatic arthritis, primarily include constant 
pain and limitation of lumbar spine flexion to 55 degrees 
with pain at 30 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's service-connected residuals of fractures at T6-T8 
with traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic Code 
(DC) 5010 - 5235 (2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In rendering assistance, the VA must notify a veteran as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In particular, the RO must ensure 
that the veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

By virtue of information contained in a letter, dated in 
March 2004, the RO informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The RO informed the veteran that in order to establish 
entitlement to an increased evaluation for a service-
connected thoracic spine disability, the evidence had to show 
that such disability had gotten worse.  In this regard, the 
RO requested that the veteran send it recent medical records, 
preferably those reflecting treatment within the previous 12 
months.  The RO noted that the veteran could also submit his 
own statement, as well as statements from other individuals, 
who from their knowledge and personal observations, were able 
to describe the manner in which the veteran's disability had 
gotten worse.  

The RO noted that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals or those held by the Social Security 
Administration.  The RO also noted that it would make 
reasonable efforts help the veteran try to get other relevant 
evidence, such as private medical records, employment 
records, or records from State or local government agencies.  

The RO told the veteran that he had to give it enough 
information about his records so that it could obtain them 
from the person or agency that had them.  The RO then 
requested that the veteran inform it if there was an other 
evidence or information that he thought would support his 
claim.  The RO noted, however, that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the evidence necessary to support his claim, which wasn't in 
the possession of a Federal department or agency.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the March 2004 letter, the veteran was sent a 
Statement of the Case (SOC) which further notified the 
veteran and his representative of the evidence necessary to 
substantiate his claim of entitlement to an increased rating 
for thoracic spine disability.  Indeed, the SOC set forth the 
relevant text of 38 C.F.R. § 3.159 and identified the 
evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  records reflecting the veteran's treatment 
from September 1999 through February 2004 at the St. Louis VA 
Medical Center and the report of an examination performed by 
the VA in March 2004.  

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right (see VA Form 9, received by the RO in March 2005).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to an increased rating for his thoracic 
spine disability.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of entitlement to an increased rating for thoracic spine 
disability.  As such, further action is unnecessary in order 
to meet the VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In light of the foregoing, the Board concludes that veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  There is simply 
no evidence of prejudice due to a failure to assist the 
veteran; and therefore, the Board will proceed to the merits 
of the appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (discussing prejudicial error).  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's residuals of fractures of T6 - T8 with 
arthritis are rated in accordance with the criteria set forth 
in 38 C.F.R. § 4.71a, DC's 5010 and 5235.  Arthritis due to 
trauma, substantiated by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  

The residuals of a vertebral fracture or dislocation rated in 
accordance with the following general rating formula under 
38 C.F.R. § 4.71, DC's 5235:  

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, when forward 
flexion of the thoracolumbar spine is accomplished to 30 
degrees or less; or, when there is favorable ankylosis of the 
entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

A review of the evidence discloses that the veteran's 
service-connected thoracic spine disability is manifested 
primarily by complaints of pain and limitation of flexion to 
55 degrees with pain starting at 30 degrees.  He is unable to 
sit for prolonged periods, and the pain is worse when he 
lifts more than 20 pounds or when he bends or lies down.  
However, there is no evidence of any incapacitating episodes.  
Although his left ankle reflex cannot be elicited, there is 
no competent evidence that such failure is related to his 
thoracic spine disorder.  Indeed, he demonstrates no other 
evidence of diminished reflexes, nor does he present evidence 
of diminished strength or sensation associated with that 
disorder.  In this regard, repetitive motion tests reveal no 
further limitations or restrictions, such as fatigue or 
incoordination.  Moreover, the veteran has a normal gait for 
an individual his age and does not use any aids to help him 
walk, such as braces, a cane, or crutches.  Finally, there is 
no competent evidence of heat, discoloration, muscle spasms 
or deformity associated with his thoracic spine disorder, nor 
is there any competent evidence of ankylosis of the 
thoracolumbar spine, either favorable or unfavorable.  
38 C.F.R. § 4.71A, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  Absent such manifestations, 
the veteran's thoracic spine disorder does not meet or more 
nearly approximate the schedular criteria for a higher 
rating.  Accordingly, the 40 percent rating is confirmed and 
continued.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
thoracic spine disorder.  However, the evidence does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
that disability.  38 C.F.R. § 3.321(b)(1) (2004).  Not only 
has the veteran has been retired for many years but the 
record shows that the manifestations of thoracic spine 
disability are those contemplated by the regular schedular 
standards.  Absent competent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 40 percent for the 
service-connected the residuals of fractures at T6-T8 with 
traumatic arthritis is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


